Citation Nr: 0404169	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert J. Alico


ATTORNEY FOR THE BOARD

James A. Frost, Counsel






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1943 to February 1946.  He died on April 1, 
2000.  The appellant is his surviving spouse.  She has 
appointed one of the veteran's sons as her representative.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2002 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for the cause of the veteran's death.

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.



Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD).  Service 
connection was not in effect for any physical disability.  
The appellant contends, however, that the requirements in law 
have been met for entitlement to service connection for 
prostate cancer and that prostate cancer contributed to the 
veteran's death.  She asserts that the veteran was exposed to 
ionizing radiation during the occupation of Japan following 
World War II and that he developed prostate cancer as a 
result of such exposure.

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by 2 different methods.  First, there are types 
of cancer which are presumptively service connected.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2003).  Prostate 
cancer is not one of the types of cancer for which 
presumptive service connection is provided under the 
provisions of 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) (2003) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Prostate cancer is listed as a radiogenic disease 
under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(2)(xxiii) 
(2003).  

A regulation pertaining to claims based on exposure to 
ionizing radiation provides that, for certain radiogenic 
diseases, when the disease first became manifest in a 
radiation-exposed veteran after service and was not manifest 
to a compensable degree within any applicable presumptive 
period, and it is contended that such disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  See 38 C.F.R. § 3.311(a) (2003).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity, including the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  See 38 C.F.R. 
§ 3.309(d)(3) (2003).  The veteran's service personnel 
records reveal that he was present at Nagasaki, Japan, from 
September 24, 1945, to November 10, 1945.  In all claims 
based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1,1946, dose data 
will be requested from the Department of Defense.  See 
38 C.F.R. § 3.311(a)(2)(ii) (2003).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, and the veteran subsequently developed a radiogenic 
disease (including prostate cancer) and such disease became 
manifest 5 years or more after exposure, before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(1)(5) 
(2003).  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
See 38 C.F.R. § 3.311(c) (2003).

In the instant case, the RO did not refer the appellant's 
claim to the Department of Defense for a dose estimate and 
then refer the matter to the Under Secretary for Benefits 
because the RO did not find that the veteran ever developed 
the radiogenic disease of prostate cancer.    

The veteran's death certificate, filed with the local 
registrar on April 3, 2000, listed the immediate cause of 
death as sepsis due to or as a consequence of pneumonia.  The 
veteran died at La Grange Memorial Hospital, La Grange, 
Illinois.  A history and physical examination on his 
admission to that facility in March 2000 did not list 
prostate cancer as one of the diagnoses, nor was prostate 
cancer shown as a diagnosis on the final hospital summary 
after the veteran's death.

In support of her claim, the appellant submitted an amended 
death certificate, which was issued on March 29, 2001.  The 
amended death certificate listed the immediate cause of death 
as sepsis due to or as a consequence of prostate cancer and 
pneumonia.  Both the original death certificate and the 
amended death certificate appear to have been signed by the 
same physician, whose signature, the Board notes, is 
illegible.

The voluminous records of medical treatment of the veteran in 
the claims file, including his service medical records and 
post-service medical records, are entirely negative for a 
diagnosis of prostate cancer.  In an August 2001 letter, the 
RO notified the appellant that she should submit a statement 
by the physician who signed the amended death certificate as 
to the basis of the entry of prostate cancer as a 
contributory cause of death almost one year after his death, 
in view of the fact that VA has no record that the veteran 
was ever diagnosed with prostate cancer.  The appellant did 
not submit a statement by the physician who signed the 
amended death certificate.  

In November 2001, statements were received from the appellant 
and from one of the veteran's sons to the effect that, during 
one of the times the veteran was hospitalized, a doctor told 
them that the veteran had prostate cancer.  However, on the 
issue of whether the veteran had prostate cancer, the only 
probative evidence would be competent medical evidence.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2003).  As for the lay statements by 
the appellant and the veteran's son, the CAVC has held that 
the connection between what a physician said and a layman's 
account of what he purportedly said is too inherently 
unreliable to constitute 'medical' evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA provides, inter 
alia, that, upon receipt of a substantially complete 
application for benefits, VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  

In the instant case, the Board finds that the evidence needed 
to substantiate the appellant's claim of entitlement to 
service connection for the cause of the veteran's death would 
include: first, medical evidence of a diagnosis of prostate 
cancer based on pathological examination of tissue of the 
prostate gland of the veteran or on another scientifically 
valid basis; and, second, a medical opinion that the 
veteran's diagnosed prostate cancer caused or substantially 
or materially contributed to his death.  (In the event that 
the appellant submitted such evidence needed to substantiate 
her claim, the issue would remain as to whether any diagnosed 
prostate cancer was the result of exposure of the veteran to 
ionizing radiation during his period of active service.)  
Although the RO notified the appellant by letters in March 
2001 and August 2001 of evidence she might submit in support 
her claim, the Board finds that those notices did not fully 
comply with the notice requirements of the VCAA.  Therefore, 
this case must be remanded for compliance with the notice 
provisions of the VCAA prior to further appellate review.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter which the Board has remanded to 
the VBA AMC or RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she receives further notice.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


